NOURSE, P. J.
This is an original proceeding in certiorari to review an award of 'respondent in favor of Earl Joy and adverse to the respective insurance carriers of the “San Francisco Examiner” and the “San Francisco Chronicle.” The petitioner herein, as the insurance carrier of the “Chronicle,” attacks that portion of the award adverse to it.
In so far as this petition is concerned the facts are the same as those in Associated Indemnity Corp. v. Industrial Acc. Com. (Civil No. 7473), ante, p. 754 [2 Pac. (2d) 51].
For the reasons therein given the portion of the award relating to the petitioner is annulled.
Sturtevant, J., and Spence, J., concurred.